Dismissed and Memorandum Opinion filed November 8, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00484-CV

                        BARBARA EASLEY, Appellant

                                        V.
                          HOSSEIN EKLILI, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1110288

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 11, 2018. The clerk’s record
was filed June 19, 2018. The reporter’s record was filed August 20, 2018. No brief
was filed.

      On September 27, 2018, this court issued an order stating that unless appellant
filed a brief on or before October 12, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jewell.




                                         2